   Case: 2:19-cr-00244-ALM Doc #: 49 Filed: 09/17/20 Page: 1 of 1 PAGEID #: 193




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

UNITED STATES OF AMERICA,                         :
                                                  : CASE NO. 2:19-CR-244
              Plaintiff,                          :
                                                  : CHIEF JUDGE ALGENON L. MARBLEY
       v.                                         :
                                                  :
QUIAN R. BRITFORD,                                :
                                                  :
              Defendant.                          :

                                           ORDER

       Before the Court is the Government’s Motion to Dismiss the Superseding Indictment

with Prejudice filed on September 17, 2020. (ECF No. 48). The Court finds the Government’s

motion to dismiss all counts of the Superseding Indictment against the Defendant, Quian R.

Britford, well-taken and this Motion is GRANTED. Accordingly, Mr. Britford is ordered to be

released from the custody of the U.S. Marshals.



       IT IS SO ORDERED.


                                            /s/ Algenon L. Marbley
                                            ALGENON L. MARBLEY
                                            CHIEF UNITED STATES DISTRICT JUDGE

DATED: September 17, 2020
